Bunn, C. J. The indictment in this case in part reads: “The grand jury of said court accuse said defendant of said crime committed as follows, viz.: Said defendant, in said county on 24th July, 1899, unlawfully, wilfully, deliberately, maliciously, premeditatedly, and feloniously with a pistol did assault, shoot, and kill one Sullivan, a human being, whose Christian name is unknown to the grand jury.” On the trial the deceased was shown to have been named Durbyn Griggs by tlie testimony in the case. The indictment being for killing Sullivan, whose Christian name only was unknown, proof that Durbyn Griggs was killed does not identify the person of deceased, nor sustain the allegations of the indictment. Reversed and remanded.